Citation Nr: 0712325	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-07 216	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis 
(claimed as a skin disorder).


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).  

In this case, the veteran is seeking a compensable evaluation 
for his service-connected tinea pedis.  His claim was 
remanded in December 2004.  The main purpose of the remand 
was to allow the RO to apply a change in the regulations used 
to evaluate the veteran's disability.  A VA examination was 
scheduled for the veteran in order to obtain current 
evidence.  Further, the amended rating criteria required 
specific findings from the examination regarding the amount 
of exposed skin and total body surface area involved in the 
veteran's disability.  Thus, the new examination was 
important to his claim.

The VA medical center (VAMC) scheduled the veteran's 
examination in February 2006.  Unfortunately, notice of the 
examination was sent to an incorrect address.  The RO wrote 
to the veteran and noted that he had failed to report for his 
examination in February 2006.  The RO also issued a 
supplemental statement of the case denying the claim in May 
2006.  Both the letter and SSOC were sent to the veteran's 
current address.  He did not respond to the letter or SSOC.  

The Board denied the veteran's claim in a decision dated 
November 28, 2006.  The basis for the denial was that the 
veteran failed to report for his scheduled examination.  The 
Board cited to 38 C.F.R. § 3.655, failure to report for an 
examination, as the authority for the denial of the claim.

The veteran submitted a statement to the RO that was 
forwarded to the Board in February 2007.  The veteran 
asserted that he never received the notice to report for the 
VA examination.  He said the notice letter was sent to an 
address that he had not used for over four years.  He asked 
that the Board reconsider its decision. 

The notice for the examination was sent to an incorrect 
address.  The basis for the denial was that the veteran 
failed to report for his examination.  The Board finds that 
it would be a violation of due process to not reconsider the 
veteran's claim.

Accordingly, the November 28, 2006, Board decision addressing 
the issue of a compensable evaluation for tinea pedis 
(claimed as a skin disorder) is vacated.



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


